Order entered March 2, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01438-CR
                               No. 05-19-01439-CR
                               No. 05-19-01440-CR

                          ALEX CARCAMO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
      Trial Court Cause Nos. F18-33424-V, F18-33521-V & F18-33524-V

                                      ORDER

      The reporter’s record was due January 17, 2020. By postcard dated January

21, 2020, we notified court reporter Peri Wood that it was past due and directed her

to file the reporter’s record by February 20, 2020. To date, the reporter’s record has

not been filed and we have had no communication from Ms. Wood.

      We ORDER court reporter Peri Wood to file the complete reporter’s record

in these appeals within TWENTY DAYS of the date of this order. We caution Ms.
Wood that the failure to file the reporter’s record by that date may result in the

Court taking whatever remedies it has available to ensure that the record is filed

and the appeals proceed in a timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood,

official court reporter, 292nd Judicial District Court; and counsel for all parties.




                                               /s/    CORY L. CARLYLE
                                                      JUSTICE